United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 9, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60921
                          Summary Calendar


CHRISTOPHER MUSYOKI,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 885 665
                        --------------------

Before SMITH, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Christopher Musyoki petitions this court for review of the

Board of Immigration Appeals’s (BIA) order affirming the

immigration judge’s (IJ) denial of his request for a continuance.

Musyoki sought a continuance of his removal proceeding pending an

appeal by his wife of the denial of an I-130 petition filed on

his behalf.

     Musyoki argues that he was unfairly surprised by the denial

of the I-130 petition.   He contends that his wife did not have an

opportunity to respond to the denial or to lodge an appeal.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60921
                                -2-

      The grant of a motion to continue lies within the sound

discretion of the IJ, who may grant the motion for good cause

shown.   Witter v. INS, 113 F.3d 549, 555-56 (5th Cir. 1997); see

8 C.F.R. § 1003.29.   An “immigration judge’s decision denying a

motion for a continuance will not be reversed unless the alien

establishes that [the] denial caused him actual prejudice and

harm and materially affected the outcome of his case.”     In re

Sibrun, 18 I & N Dec. 354, 356-57 (BIA 1983).   To show prejudice,

“the alien must specifically articulate the particular facts

involved or the evidence which he would have presented, and

otherwise fully explain how the denial of his motion

fundamentally changed the result reached.”   Id. at 357.

      Given that the I-130 petition filed by his wife had been

denied, the petition was not “prima facie approvable.”     In re

Garcia, 16 I & N Dec. 653, 656 (BIA 1978).   Musyoki did not show

good cause for the grant of a continuance before the IJ.     See

Witter, 113 F.3d at 555-56.   On his appeal to the BIA, Musyoki

failed to show that the BIA’s affirmance of the IJ’s denial of a

continuance prejudiced him or that it had a material affect on

the outcome of his case.   See In re Sibrun, 18 I & N Dec. at 356-

57.   Musyoki has not shown that the BIA abused its discretion in

affirming the IJ’s denial of his motion a continuance.     See

Witter, 113 F.3d at 555.

      Musyoki also contends that the denial of a continuance

violated his right to due process given that his wife is entitled
                             No. 06-60921
                                  -3-

to appeal the denial of the I-130 petition.   Musyoki has not

specified facts or evidence that would suggest that the I-130

petition filed on his behalf by his spouse was improperly denied

or that the outcome would be different on appeal.   Musyoki’s due

process claim fails because he has not made “an initial showing

of substantial prejudice.”    Anwar v. INS, 116 F.3d 140, 144 (5th

Cir. 1997).

     PETITION FOR REVIEW DENIED.